UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1961


WILLA GLOVER,

                       Plaintiff - Appellant,

          v.

GEICO INDEMNITY INSURANCE COMPANY,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Wallace W. Dixon, Magistrate
Judge. (2:14-cv-02348-RMG)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willa Glover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willa Glover seeks to appeal the magistrate judge’s

recommendation      to    dismiss    her    civil     action.         This   court     may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),     and     certain     interlocutory          and        collateral       orders,

28 U.S.C.     § 1292      (2012);    Fed.       R.   Civ.    P.     54(b);     Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).                             The

recommendation Glover seeks to appeal is neither a final order

nor   an      appealable        interlocutory          or         collateral        order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                           We

dispense    with        oral   argument     because         the    facts     and    legal

contentions       are   adequately    presented       in     the    materials       before

this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                            2